


Exhibit 10.6


PANERA BREAD COMPANY


2005 Long-Term Incentive Program


Form of
Stock Settled Appreciation Right Agreement
(Granted under 2015 Stock Incentive Plan)


THIS AGREEMENT is entered into by and between Panera Bread Company, a Delaware
corporation having a principal place of business in St. Louis, Missouri (the
“Company”), and the undersigned [participant first name, last name] of the
Company (the “Participant”).
WHEREAS, pursuant to the 2005 Long-Term Incentive Program (the “LTIP”), the
Company desires to grant to the Participant a stock settled appreciation right
with respect to shares of its Class A Common Stock, $.0001 par value per share
(“Common Stock”), subject to certain restrictions set forth in this Agreement,
under and for the purposes set forth in the Company’s 2015 Stock Incentive Plan
(the “Plan”) and the LTIP; and
WHEREAS, the Company and the Participant understand and agree that any terms
used and not defined herein have the same meanings as in the Plan or the LTIP,
as applicable.
NOW, THEREFORE, in consideration of mutual covenants hereinafter set forth and
for other good and valuable consideration, the parties hereto hereby agree as
follows:
1.
Grant of SSAR.



This Agreement evidences the grant by the Company, on __________, 2___ (the
“Grant Date”) to the Participant, of a stock settled appreciation right (the
“SSAR”) exercisable, in whole or in part, with respect to a total of _________
shares (the “Shares”) of Common Stock at a price of $____ per share (the
“Measurement Price”) pursuant to the LTIP and the Plan. Unless earlier
terminated, this SSAR shall expire on ________, 2___ (the “Final Exercise
Date”).
2.
Vesting.



Subject to Sections 3 and 4 of this Agreement, the Plan and the LTIP, this SSAR
shall vest as to 25% of the original number of Shares on the second anniversary
of the Grant Date and as to an additional 25% of the original number of Shares
on each successive anniversary following the second anniversary of the Grant
Date until the fifth anniversary of the Grant Date.
The right of exercise shall be cumulative so that to the extent this SSAR is not
exercised to the maximum extent permissible in any period, this SSAR shall
continue to be exercisable, in whole or in part, with respect to all Shares for
which it is vested until the earlier of (a) the Final Exercise Date and (b) the
termination of this SSAR under Section 3 hereof, the LTIP or the Plan.
3.
Exercise of SSAR.



(a)Form of Exercise. Each election to exercise this SSAR shall be in writing
(substantially in the form attached hereto as Exhibit A), signed by the
Participant, and received by the Company at its principal office, accompanied by
this Agreement, or in such other form or manner approved by the Company. The
Participant may exercise this SSAR with respect to fewer than the number of
shares covered hereby, provided that no partial exercise of this SSAR may be for
any fractional share.




--------------------------------------------------------------------------------




(b)Receipt of Stock Upon Exercise. Upon exercise of this SSAR, the Participant
shall receive from the Company a number of shares of Common Stock with a Fair
Market Value (as defined in the LTIP) equal to (i) the excess between (x) the
Fair Market Value of one share of Common Stock as of the date of exercise and
(y) the Measurement Price per share of this SSAR, multiplied by (ii) the number
of shares with respect to which this SSAR is being exercised. The Company shall
deliver such shares (net of any shares of Common Stock withheld to satisfy any
withholding tax requirements not otherwise satisfied by the Participant in cash
at the time of exercise) as soon as practicable following the exercise.


(c)Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this SSAR may not be exercised unless the
Participant, at the time this SSAR is exercised, is, and has been at all times
since the Grant Date, an employee, officer or director of, or consultant or
advisor to, the Company or any other entity the employees, officers, directors,
consultants or advisors of which are eligible to receive grants under the Plan
(an “Eligible Participant”).


(d)Termination of Relationship with the Company. If the Participant ceases to be
an Eligible Participant for any reason, then, except as provided in
paragraph (e) or (f) below, the right to exercise this SSAR shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this SSAR shall be exercisable only to the extent that the
Participant was entitled to exercise this SSAR on the date of such cessation.
Notwithstanding the foregoing, if the Participant, prior to the Final Exercise
Date, violates the non-competition or confidentiality provisions of any
employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
SSAR shall terminate immediately upon written notice to the Participant from the
Company describing such violation.


(e)Exercise Period Upon Death or Disability. In the event of the death or the
Disability of the Participant prior to the Final Exercise Date while he or she
is an Eligible Participant and the Company has not terminated such relationship
for “Cause” as specified in paragraph (f) below, this SSAR shall be exercisable,
within the period of one year following the date of death or Disability of the
Participant, by the Participant (or in the case of death by an authorized
transferee) or if earlier, within the term originally prescribed by this
Agreement; provided that this SSAR shall be exercisable only to the extent
exercisable but not exercised as of the date of death or Disability. In the
event of death or Disability of the Participant while an Eligible Participant, a
pro rata portion of any additional portion of this SSAR as would have vested had
the Participant not died or sustained a Disability prior to the end of the
vesting accrual period which next ends following the date of death or Disability
shall become vested. The proration shall be based upon the number of days during
the accrual period prior to the Participant’s death or Disability.
Notwithstanding the foregoing, in no event shall this SSAR be exercisable after
the Final Exercise Date.


(f)Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined in the LTIP), the right of the Participant to
exercise this SSAR shall terminate immediately upon the effective date of such
termination of employment or other relationship. The Participant shall be
considered to have been discharged for “Cause” if the Company determines, within
30 days after the Participant’s resignation, that discharge for Cause was
warranted.


(g)Compliance Restrictions. The Company shall not be obligated to issue to the
Participant the Shares upon the vesting of this SSAR (or otherwise) unless the
issuance and delivery of such Shares shall comply with all relevant provisions
of law and other legal requirements including any applicable federal or state
securities laws and the requirements of any stock exchange or quotation system
upon which Common Stock may then be listed or quoted.




--------------------------------------------------------------------------------




4.
Restrictions on Transfer.



This SSAR may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this SSAR shall be exercisable only by the Participant.
5.
No Rights as Stockholder.



Except as set forth in the Plan, neither the Participant nor any person claiming
under or through the Participant shall be, or shall have any rights or
privileges of, a stockholder of the Company in respect of any Share issuable
pursuant to this SSAR granted hereunder until such Share has been delivered to
the Participant.
6.
Withholding Taxes.



The Participant acknowledges that upon exercise of the SSAR the Participant will
be deemed to have taxable income equal to the fair market value of the Shares
received upon exercise. The Participant acknowledges that any income or other
taxes due from him or her with respect to this SSAR or the Shares issuable
pursuant to this SSAR shall be the Participant’s responsibility and that no
Shares will be issued pursuant to the exercise of this SSAR unless and until the
Participant pays to the Company, or makes provision satisfactory to the Company
for payment of, any federal, state or local withholding taxes required by law to
be withheld in respect of this SSAR.
The Participant agrees that the Company shall be entitled to withhold from the
Participant’s remuneration, if any, the minimum statutory amount of federal,
state and local withholding taxes attributable to such amount that is considered
compensation includable in the Participant’s gross income. At the Company’s
discretion, the amount required to be withheld may be withheld in cash from such
remuneration, or in kind from the Shares otherwise deliverable to the
Participant on exercise of the SSAR. The Participant further agrees that, if the
Company does not withhold an amount from the Participant’s remuneration
sufficient to satisfy the Company’s income tax withholding obligation, the
Participant will reimburse the Company on demand, in cash, for the amount
under-withheld.
7.
Provisions of the Plan.



This SSAR is subject to the provisions of the LTIP and the Plan, copies of which
are being furnished to the Participant with this Agreement.
8.
Miscellaneous.



(a)Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


(b)Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.


(c)Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the Company and the Participant and their respective heirs, executors,
administrators, legal representatives, successors and assigns, subject to the
restrictions on transfer set forth in Section 4 of this Agreement.






--------------------------------------------------------------------------------




(d)Notice. Any notices required or permitted by the terms of this Agreement, the
LTIP or the Plan shall be given by recognized courier service, facsimile,
registered or certified mail, return receipt requested, addressed as follows, or
to such other address or addresses of which notice in the same manner has
previously been given:


If to the Company:
Panera Bread Company
3630 South Geyer Road, Suite 100
St. Louis, MO 63127
ATTN: Director, Compensation
Facsimile: (314) 909-3320





If to the Participant, notice shall be addressed to the Participant at the home
address that the Participant most recently communicated to the Company in
writing (in electronic form or otherwise).


Any such notice shall be deemed to have been given upon the earlier of receipt,
one business day following delivery to a recognized courier service or three
business days following mailing by registered or certified mail.
(e)Entire Agreement. This Agreement, the LTIP and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to this SSAR.


(f)Participant’s Acknowledgments. The Participant acknowledges that he or she:
(i) has read this Agreement; (ii) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; (iv) is fully
aware of the legal and binding effect of this Agreement; and (v) understands
that the law firm of Wilmer Cutler Pickering Hale and Dorr LLP, is acting as
counsel to the Company in connection with the transactions contemplated by the
agreement, and is not acting as counsel for the Participant. The Participant
also acknowledges that in accepting this SSAR, the Participant agrees to be
bound by any clawback policy that the Company may adopt in the future.


(g)Unfunded Rights. The right of the Participant to receive Common Stock
pursuant to this Agreement is an unfunded and unsecured obligation of the
Company. The Participant shall have no rights under this Agreement other than
those of an unsecured general creditor of the Company.


(h)Deferral. Neither the Company nor the Participant may defer delivery of any
Shares with respect to this SSAR.


(i)Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware, excluding choice-of-law
principles of the law of such state that would require the application of the
laws of a jurisdiction other than such state.
















--------------------------------------------------------------------------------




[Remainder of Page Intentionally Left Blank]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this SSAR Agreement to be executed
under its corporate seal by its duly authorized officer. This SSAR Agreement
shall take effect as a sealed instrument.
 
 
PANERA BREAD COMPANY
 
 
 
 
 
 
By:
 
 
 
Ronald M. Shaich
 
 
Chairman, Chief Executive Officer









--------------------------------------------------------------------------------




PARTICIPANT’S ACCEPTANCE
The undersigned hereby accepts the foregoing SSAR and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2015 Stock Incentive Plan and 2005 Long-Term Incentive Plan.


 
PARTICIPANT:
Dated: [Date agreement accepted]
By: ____________________________________
 
Name:
[Participant Name]_________________________
 
 
Address:
[Participant Name]
 
 
 
[Participant Street Address]
 
 
 
[Participant City, State Zip]
 



 
 
PANERA BREAD COMPANY
 
 
 
 
 
 
By:
 
 
 
Ronald M. Shaich
 
 
Chairman, Chief Executive Officer















--------------------------------------------------------------------------------




Exhibit A
NOTICE OF EXERCISE OF STOCK SETTLED APPRECIATION RIGHT
Date: ____________
Panera Bread Company
3630 South Geyer Road, Suite 100
St. Louis, Missouri 63127
Attn: Treasurer


Dear Sir or Madam:
I am the holder of a Stock Settled Appreciation Right granted to me by Panera
Bread Company (the “Company”) under its 2015 Stock Incentive Plan and 2005
Long-Term Incentive Program on _____________, 2____, with respect to a total of
_________ shares of Common Stock of the Company, at a measurement price of
$_____ per share.
I hereby exercise my Stock Settled Appreciation Right with respect to _________
shares of Common Stock.


 
Very truly yours,
 
 
 
Name:
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





